El Juez Asociado Señor Negrón García
emitió la opinión del Tribunal.
Adjudicamos el derecho, si alguno, que tiene Víctor R. Fajardo —maestro transitorio-elegible del Departamento de Instrucción Pública (D.I.E)— a una plaza de categoría similar a la que en tal carácter ocupó una vez demostró su capacidad para descargar ese puesto y aprobó el período probatorio de dos años.(1) Veamos.
I — I
Víctor R. Fajardo, empleado de carrera del D.I.E, ocupo en propiedad una plaza de Superintendente Auxiliar III en el Distrito Escolar de Bayamón hasta el 19 de octubre de 1981. En esta fecha fue nombrado, con carácter de transitorio-elegible, a la plaza Núm. 0098 de Superintendente Escolar IV del Distrito Escolar IV del Municipio de Bayamón. Esta designación se efectuó mediante el procedimiento de selección y reclutamiento de personal docente vigente en aquel momento, el cual requería que los candidatos se sometieran a una cualificación en cuanto a idoneidad y capacidad. (2)
En vista de que para el 31 de marzo de 1985 surgiría una vacante en la plaza Núm. 0095 de Superintendente Escolar IV en *623esa municipalidad, el 25 de marzo Fajardo se comunicó con la entonces Secretaria Awilda Aponte Roque y le solicitó que le asignara permanentemente a esa plaza. En su escrito señaló que había ocupado el puesto de Superintendente, como sustituto, por más de dos años, que la plaza que habría de quedar vacante era de igual categoría a la que ocupaba y que era el Superintendente de Escuelas con mayor antigüedad en dicha categoría sin permanen-cia en ese municipio.
El 30 de mayo de 1985 el Secretario Interino Ramón Ramos Alvarado denegó esa solicitud. Le informó a Fajardo que la adjudicación de la plaza Núm. 0095 —en virtud de la interpreta-ción que el D.I.E daba a la decisión del Tribunal Superior, Sala de San Juan, en el caso de Edilberto Rodríguez v. Departamento de Instrucción Pública, PE-77-850— le correspondía en primera instancia al incumbente sustituto de dicha plaza.(3) En la alterna-tiva, le indicó que de aplicar lo dispuesto en la See. 7.4 del Reglamento de Personal Docente del Departamento de Instruc-ción Pública, procedería una certificación de candidatos elegibles para cubrir la vacante, por lo que la solicitud era improcedente.
El 12 de junio de 1985, Fajardo fue notificado de su remoción del puesto de Superintendente de Escuelas IV ante el retorno de Ángeles Tirado, a quien pertenecía dicha plaza en propiedad. Por tal razón, efectivo el 1 de julio de 1985, fue reasignado a la plaza que ocupaba anteriormente de Superintendente Auxiliar III.
Posteriormente, el 10 de julio de 1986, mientras Fajardo se encontraba bajo licencia especial sin sueldo desempeñándose como Sub Director del Programa de Desarrollo Comercial del Municipio de Bayamón, nuevamente solicitó a la Secretaria Aponte Roque que se le asignara otra plaza de Superintendente de Escuelas IV que habría de quedar vacante en ese municipio. En esta ocasión, su petición versó sobre la plaza Núm. 0098 —ocupada originalmente por Fajardo de forma consecutiva desde *624el 19 de octubre de 1981 hasta el 30 de junio de 1985 en el Distrito Escolar IV de Bayamón— que quedaría vacante el 8 de agosto de 1986, debido a la jubilación de su incumbente en propiedad.
La Secretaria Auxiliar de Personal, Zayda M. Robles de Delgado, le informó que esa plaza habría de cubrirse mediante el procedimiento de certificación de elegibles. Ello a pesar de que esta notificación estaba fechada el 3 de septiembre de 1986, y con anterioridad —29 de julio de 1986— esta misma persona, Robles de Delgado, había solicitado y autorizado la reclasificación de dicha plaza (Núm. 0098) a una posición de Superintendente de Escuelas III. Esta reclasificación fue aprobada finalmente el 1 de agosto de 1986 por Rubén Rojas Marrero, Director de la División de Clasificación y Retribución del D.I.E
Así las cosas, el 1ro de julio de 1985 Fajardo apeló a la Junta de Apelaciones del Sistema de Administración de Personal (J.A.S.A.P). Impugnó la negativa del D.I.P a que se le nombrase con carácter permanente en una plaza de Superintendente Esco-lar IV en el Distrito Escolar de Bayamón. En esencia, alegó que ello le privaba de su derecho —como empleado de carrera— a ascender dentro del sistema del D.I.P
Luego de diversos trámites, el Oficial Examinador rindió a J.A.S.A.P el informe correspondiente. Recomendó que se recono-ciese el derecho de Fajardo a un puesto de Superintendente Escolar IV J.A.S.A.E rechazó el mismo y declaró sin lugar la apelación. Inconforme, Fajardo recurrió al Tribunal Superior, Sala de Bayamón (Hon. Bárbara M. Sanfiorenzo, Juez), el cual opor-tunamente declaró no ha lugar el recurso.
A solicitud de Fajardo, acordamos revisar y examinar los señalamientos siguientes:
1. Erró la Junta de Apelaciones del Sistema de Administración de Personal ya que teniendo ante s[í] el reclamo de un maestro sustituto, en vez de aplicar a la controversia la [L]ey de Permanen-cia determinó, erróneamente, que éstos son empleados transitorios sin derecho a la permanencia a pesar que desde 1938 estos maestros sustitutos poseen legítimo derecho a la permanencia. El Honorable Tribunal incidió gravemente al rehusar expedir auto para enjuiciar la juri[dici]dad de la decisión.
*6252. Erró el Honorable Organismo recurrido al no exponer ni adjudicar la conducta ambigua y contradictoria de la agencia que, ante una misma situación, confiere derechos de permanencia a un empleado como maestro sustituto pero los niega al recurrido aduciendo que entonces cumple con el Principio d[e] Mérito cuando el recurrente había ya aprobado su período probatorio y tenía la mayor antig[ü]edad, lo cual, de acuerdo a las normas vigentes configuró su derecho.
La negativa del Honorable Tribunal de instancia a revisar este atropello constituyó un fracaso de la justicia.
J — I 1 — \
La controversia que plantean ambos señalamientos se reduce a determinar si, a la luz de las disposiciones de la Ley de Permanencia de los Maestros y del Reglamento de Personal Docente del Departamento de Instrucción Pública, Fajardo tenía derecho a que se le otorgase —con carácter permanente— una plaza vacante de Superintendente Auxiliar IV en el Municipio de Bayamón.(4) Acometamos esa tarea.
La Ley de Permanencia de los maestros fue aprobada para establecer la selección de maestros de escuelas “sobre una base científica, imparcial y [para] conseguir personal de alta capacidad, asegurándoles un empleo permanente”. González v. Gallardo, Comisionado, 62 D.P.R. 275, 284 (1943). “Fué la intención, inter alia, proteger a los buenos maestros ... de [tener que] someterse compulsoriamente a las influencias políticas de aquéllos que tienen el poder de otorgar o retirarles el nombramiento; y de asegurarles empleo a tales maestros, después de un largo período de servicios satisfactorios. . ., prescindiendo de los vaivenes de la política o las preferencias de aquéllos que tienen en *626sus manos la administración de asuntos escolares.” Andrews v. Union Parish School Board, 184 So. 574, 578 (La. 1938), citado en González v. Gallardo, Comisionado, supra, pág. 288. Por tal razón, sus disposiciones, junto con las del Reglamento de Personal Docente del Departamento de Instrucción Pública, deben interpretarse liberalmente en favor de aquellos para cuya protec-ción fue aprobada y para salvaguardar los intereses públicos perseguidos.
Al presente, la Ley de Permanencia, en su Sec. 1, establece:
Todo maestro en servicio activo en las escuelas públicas, mediante nombramiento hecho de conformidad con la Ley Escolar, los reglamentos del Departamento de Instrucción Pública y los regla-mentos de la Junta Estatal de Instrucción Vocacional, Técnica y de Altas Destrezas, y que haya ejercido como tal en cualquier categoría de escuela durante el período probatorio que se especifica más adelante, tendrá derecho a ser contratado con carácter permanente en la categoría correspondiente en que esté ejerciendo al expirar dicho período probatorio sin otras pruebas de calificación o capaci-dad profesional que la posesión de una licencia regular de la misma categoría del puesto que ocupa el maestro y haber realizado, ajuicio del Departamento de Instrucción Pública, labor satisfactoria. Para los efectos de las sees. 214 a 218 de este título, no se tomará en consideración el tiempo que los maestros ejerzan en calidad de provisionales. Tales maestros tendrán derecho a ser contratados con carácter permanente en el municipio en que están ejerciendo al expirar el período probatorio. El tiempo trabajado por los maestros con certificado regular en calidad de sustituto y que hayan realizado labor satisfactoria en puestos de la misma categoría se convalidará como período probatorio. La equivalencia de los dos (2) años de período probatorio comprenderá el trabajo realizado con contrato sustituto o probatorio durante dos (2) años consecutivos. Tales maestros tendrán derecho a ser contratados con carácter probatorio o permanente en el municipio donde estén trabajando cuando les corresponda una plaza en propiedad. 18 L.PR.A. see. 214.
El propósito claro de este estatuto es “establecer que el maestro que sea contratado como sustituto [(transitorio-elegible)] se le convalidará el período trabajado como tal para los efectos de concederle la permanencia si surge una plaza regular en el distrito *627escolar en que esté trabajando y si le correspondiese la misma”. Alcance de la Medida, Ley Núm. 77 de 30 de mayo de 1970, enmendatoria de la Ley de Permanencia, 24 Diario de Sesiones de la Asamblea Legislativa (Cámara), Parte 1, pág. 1386 (1970). Esta medida diáfanamente reconoce “que el tiempo trabajado por los maestros con certificado regular en calidad de sustituto o provisional se convalidará como un período probatorio, siempre y cuando haya ejercido como tal durante dos (2) años consecutivos”. (Énfasis suplido.) Alcance de la Medida, Ley Núm. 7 de 19 de marzo de 1971, enmendatoria de la Ley de Permanencia, 25 Diario de Sesiones de la Asamblea Legislativa (Cámara), Parte 1, pág. 429 (1971).
Sin embargo, cabe dejar sentado que el maestro sustituto —que ha cumplido por lo menos dos años consecutivos de labor satisfactoria en el puesto— no adquiere automáticamente un derecho a permanencia en la categoría de puesto objeto de la sustitución ni aun una expectativa de retención en la misma plaza que ocupa. Como maestro sustituto, su derecho está supeditado a que surja una vacante en el mismo municipio en que presta servicios y a que le corresponda esa plaza.
Para determinar si una plaza vacante corresponde a un maestro sustituto es necesario recurrir a las disposiciones del Reglamento de Personal Docente del Departamento de Instrucción Pública, específicamente al Art. 7 relativo al reclutamiento y selección de personal directivo, técnico y de supervisión. La selección de personal para cubrir vacantes en las plazas de Superintendente de Escuelas debe ajustarse a los criterios y procedimientos establecidos en el artículo citado. Veamos.
Todo aspirante a un puesto directivo, técnico y de supervisión en el D.I.P competirá para las plazas disponibles, sujeto a los principios del sistema de mérito. El citado reglamento dispone que se habrá de asignar una lista de turnos para cada plaza de acuerdo con la puntuación obtenida por el aspirante al valorizar una serie de criterios. Como criterios, la See. 7.2 del Reglamento *628de Personal Docente del Departamento de Instrucción Pública consigna: preparación e índice académico, años de servicio, pun-tuación en examen escrito y calidad de la labor realizada por el aspirante. Posteriormente, de esa certificación de elegibles —contentiva de los nombres de los diez candidatos con la puntua-ción más alta— será seleccionado el candidato para cubrir la vacante. Sólo en situaciones excepcionales podrá prescindirse de este procedimiento.
Una lectura detenida de la See. 7.4 del Reglamento de Personal Docente del Departamento de Instrucción Pública —relativa a la selección de candidatos— refleja las dos situaciones en que la plaza vacante podrá ser llenada a través de un procedimiento distinto al de certificación de elegibles. La primera, cuando la plaza vacante requiere de cualificaeiones especiales. En esta situación, puede utilizarse el procedimiento especial de reclutamiento y selección autorizado en la See. 7.4(9) de dicho reglamento. Este procedimiento especial atenderá los requisitos mínimos establecidos para la plaza en cuestión con el propósito de asegurar la selección del candidato idóneo y capacitado.
La segunda situación visualizada —también a manera de excepción— se presenta cuando se ha agotado la lista de los candidatos elegibles para la plaza. En estas circunstancias podrá autorizarse “la certificación de candidatos transitorios, cualifica-dos, quienes, al ser ascendidos, desempeñarán sus plazas sola-mente por el período restante del año escolar en que haya surgido la vacante”. (Énfasis suplido.) See. 7.4(4) del Reglamento de Personal Docente del Departamento de Instrucción Pública. Alternativamente, puede recurrirse al procedimiento especial de reclutamiento y selección conforme a la See. 7.4(9) de este reglamento.
Para entender cabalmente la dinámica que proyectan estas disposiciones reglamentarias, es necesario destacar que el candidato transitorio a que se refiere la See. 7.4(4) del Reglamento de Personal Docente del Departamento de Instrucción Pública no es el conocido como transitorio-elegible o sustituto. *629Esta sección trata sobre el maestro tmnsitorio-provisional, que no posee certificado regular de maestro para la plaza vacante en cuestión. La distinción, más que de nomenclatura, es sustantiva. El candidato que posee certificado regular de maestro para la categoría correspondiente se le califica como transitorio-elegible y está capacitado para ocupar la plaza vacante en cuestión. Como tal, es acreedor a figurar en el registro de candidatos elegibles y, por ende, le aplica el proceso de selección competitivo antes detallado.(5)
La capacidad y preparación del maestro transitorio elegible fue claramente reconocida por la Legislatura cuando al enmendar en 1970 la Ley de Permanencia de los maestros recalcó que:
La distinción entre un maestro probatorio y un sustituto o [transitorio-]provisional no estriba en su preparación académica ni en su experiencia. Depende de que la plaza que ocupe el maestro sustituto o [transitorio-jprovisional en su distrito escolar o munici-pio esté o no gravada con un derecho de permanencia de otro maestro. (Enfasis suplido.) Alcance de la Medida, Ley Núm. 77 de 30 de mayo de 1970, supra.
Lo expuesto nos permite esbozar preliminarmente una importante conclusión. Cuando surge una vacante en un distrito escolar y hay candidatos elegibles para ocuparla, al candidato seleccionado se le denominará “maestro probatorio” o “maestro transitorio-elegible”, dependiendo del hecho de si la plaza vacante pertenece o no a otro en propiedad. Si no pertenece en propiedad a otro maestro, el aspirante pasa a ser maestro probatorio y adquiere el derecho a ocupar esa plaza con carácter permanente una vez se desempeñe satisfactoriamente en ésta durante el período probatorio de dos años consecutivos.
*630En cambio, de pertenecer en propiedad la plaza vacante a otra persona, al maestro se le denominará como maestro transitorio-elegible. Una vez la ocupe de manera satisfactoria por un término mínimo de dos años consecutivos, adquiere el derecho a ocupar oportunamente una plaza —de la misma categoría y nivel— cuando surja una vacante en el municipio en que labora. Esta plaza vacante podrá pertenecer en propiedad a otra persona, en cuya situación la ocupará como transitorio-elegible. De no estar gravada, entonces se le concederá con carácter permanente.
Ante este trasfondo legislativo y reglamentario, no podemos refrendar la tesis del Departamento de Instrucción Pública expositiva de que “[l]o que permite este articulado es el que se le acredite el tiempo trabajado en una plaza [ocupada con status] transitorio-elegible o sustituto, como período probatorio siempre que haya sido evaluado satisfactoriamente”. Informe del Procu-rador, pág. 7.
HH hH
La normativa y dinámica legal reglamentaria en torno a los derechos y prerrogativas de los maestros transitorios-elegibles no dispone del recurso. Queda por resolver si efectivamente se violó el derecho de Fajardo a ocupar la plaza reclamada. Para ello, es menester examinar el rango de los derechos de los maestros transitorios-elegibles una vez aprueban el período probatorio.
Ni la Ley de Permanencia de los maestros, como tampoco el Reglamento de Personal Docente del Departamento de Instruc-ción Pública proveen nada sobre el particular.
Sin embargo, ese silencio estatutario y reglamentario no es óbice para llenar el vacío a base del principio cardinal de mérito representado por el factor de antigüedad. Al así resolverlo, simplemente aplicamos por analogía un proceso evaluativo existente en el Reglamento de Personal Docente del Departamento de Instrucción Pública para la solución de controversias similares a la presente. A tal efecto, la Sec. 10.4(d) de este reglamento *631dispone un orden de prelación mediante el cual se decretarán las cesantías de personal. Las mismas se harán conforme a los criterios siguientes: (1) primero, los empleados menos eficientes; (2) en caso de igualdad de eficiencia, quedará cesante el que lleve menos tiempo en el servicio, y (3) en ausencia de información que permita juzgar los empleados en cuanto a su eficiencia, el factor a considerar será la antigüedad del empleado, quedando cesante la persona de nombramiento más reciente.
Es de justicia que a los maestros transitorios-elegibles que han aprobado el período probatorio se les aplique el criterio de antigüedad en virtud del tiempo en que se han desempeñado como tales en la plaza en cuestión. Mediante esta decisión, damos vigencia a la premisa inmersa en la ley —que considera a unos tan eficientes como los otros— por haber aprobado satisfactoriamente el término probatorio mínimo. Este resultado también está a tono con los preceptos de la Ley de Personal del Servicio Público de Puerto Rico, Ley Núm. 5 de 14 de octubre de 1975 (3 L.P.R.A. sec. 1301 et seq.), a los cuales ha de ajustarse el Reglamento de Personal Docente del Departamento de Instrucción Pública. Esta ley “estimula la utilización de criterios de antigüedad y experiencia en los traslados y ascensos de empleados y faculta al administrador de cada agencia para aplicar estos criterios en determinados puestos”. Laboy v. E.L.A., 115 D.P.R. 190, 194 (1984). La Carta Circular Núm. 36-76-77 del D.I.P de 17 de junio de 1977 confirma este enfoque al disponer que “[l]os candidatos a traslados o descensos competirán para los puestos permanentes con aquellos incumbentes que ocupan plazas de igual categoría y clasificación con carácter sustituto en el distrito, región o área en que ocurre la vacante a base de antigüedad en el cargo”. (Énfasis suplido.)
En resumen, en atención a los principios cardinales del sistema de mérito, concluimos que es de aplicación el factor de antigüedad en la adjudicación de las plazas que advengan vacantes en los respectivos municipios, ante reclamos de maestros transitorios-elegibles que han aprobado en el mismo el período *632probatorio. Primero en tiempo, primero en derecho. Una vez un maestro ha adquirido ese derecho, se le reconocerá dando prefe-rencia al rango por antigüedad. Aclaramos, no obstante, que nuestros pronunciamientos no prejuzgan aquellas instancias en que el maestro transitorio-elegible —que aún no ha cumplido con el período probatorio— compita junto con nuevos candidatos seleccionados de la lista de elegibles para una plaza que está vacante permanentemente o es de nueva creación.
I — 1 <1
Trazadas así las coordenadas del derecho estatutario, regla-mentario y administrativo aplicable, analicemos la situación del peticionario Fajardo. Los hechos estipulados por las partes nos presenta un caso claro de violación a sus derechos.
El 19 de octubre de 1981 Fajardo fue nombrado como maestro sustituto o transitorio-elegible en la plaza Núm. 0098 de Super-intendente de Escuelas IV del Distrito Escolar IV del Municipio de Bayamón. En esa ocasión se sometió a un proceso competitivo de reclutamiento y selección, y cumplió con todos los requisitos sustantivos y procesales que se le requirió.(6) Como resultado, vino a ocupar legítimamente tal puesto. Su capacidad e idoneidad no está en controversia. De hecho, se desempeñó en esa plaza por cerca de cuatro (4) años consecutivos. Como tal, se convirtió en el *633maestro transitorio-elegible de mayor antigüedad en una plaza de Superintendente IV en Bayamón.
Resolvemos que Fajardo, por ser el empleado transitorio-elegible de mayor antigüedad que ocupaba la plaza de Superin-tendente Escolar TV en el Municipio de Bayamón, tenía derecho a ocupar permanentemente la plaza Núm. 0095 que quedó vacante el 31 de marzo de 1985, por razón de más antigüedad sobre la maestra Rubero Rivera.
La pretensión del D.I.E de que Fajardo tenía que someterse nuevamente a los rigurosos procedimientos competitivos de re-clutamiento y selección es insostenible. Daría al traste con toda la intención legislativa. De prevalecer esa contención, la totalidad de la experiencia adquirida por un maestro —así como la validez del proceso objetivo mediante el cual obtuvo el carácter de transito-rio-elegible para un puesto de la categoría de Superintendente Escolar IV— sería fútil y carecería de importancia y significación práctica. No es posible sostener que el cumplimiento por un maestro de todos los requisitos de ley y reglamentos son elemen-tos carentes de valor a la hora de decidir la permanencia en el municipio donde se ha desempeñado. Menos concluir que el D.I.E pueda libremente disponer de los puestos vacantes, sin considerar los derechos de los maestros transitorios-elegibles cualificados para desempeñarse en esas plazas.
Nos hacemos eco del razonamiento del Oficial Investigador de J.A.S.A.E que en su informe consignó que, “de prevalecer dicha alegación, la totalidad de la experiencia adquirida por el em-pleado, así como la validez del proceso mediante el cual obtuvo el carácter de empleado transitorio[-]elegible para puestos com-prendidos en la clase de Superintendente de Escuelas IV queda-ría no sólo en entredicho, sino como una actuación oficial fútil e inoficiosa”. Exhibit I, pág. 5. A esas expresiones debemos añadir que la postura del D.I.E se prestaría a que en el procedimiento de reclutamiento y selección de personal docente se usaran criterios ajenos a la idoneidad y capacidad de los aspirantes.
Si aspiramos a mejorar la calidad de la enseñanza pública, debemos darle plena virtualidad a la Ley de Eermanencia *634de los maestros. Ésta confiere a los maestros transitorios-elegi-bles —que hayan cumplido con el período probatorio— el derecho a ocupar una plaza de igual categoría que quede vacante en el municipio en que se desempeñan. Por su contemporaneidad, merece que reproduzcamos el pronunciamiento siguiente:
“. . . [L]a ley de permanencia jamás interviene con la facultad de seleccionar ni aún con la de nombrar. El Comisionado [(Secretario)] establece reglas para la selección de los maestros. Los nombra. Los pone a prueba. Juzga su labor. Determina si tales maestros así seleccionados y nombrados y juzgados realizan o no una labor satisfactoria. Hasta aquí no interviene para nada la Ley de Perma-nencia. Es cuando después de realizar todas estas cosas y llegar el [Secretario] a la conclusión de que tales maestros han pasado por el período probatorio de dos años con absoluto éxito que comienza a funcionar la Ley de Permanencia, no para intervenir con la autoridad del [Secretario], sino para garantizar al pueblo los servicios de maestros competentes y evitar que puedan ser elimi-nados caprichosamente con traslados o mediante otras formas”. (Énfasis suplido.) González v. Gallardo, Comisionado, supra, págs. 285-286.
Por los fundamentos antes expuestos, se dictará sentencia revocatoria. En consecuencia, se ordenará al D.I.P.: (1) reconocer la permanencia de Víctor R. Fajardo en un puesto de Superin-tendente Escolar IV en el Municipio de Bayamón retroactivo al 1 de julio de 1985, ya sea la plaza Núm. 0095 u otra de igual categoría y nivel; (2) concederle una suma de dinero equivalente a la diferencia entre el sueldo que hubiese devengado de habérsele reconocido tal derecho, y el devengado en efecto durante el tiempo que haya trabajado en el D.I.P., y (8) cualesquiera otros derechos que por razón de esta decisión sea acreedor.
El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se une la Juez Asociada Señora Naveira de Rodón.

(1) El Reglamento de Personal Docente del Departamento de Instrucción Pública Núm. 3083, en su Art. 18, inciso (34), define “maestro transitorio elegible” como “aquél nombrado por un término fijo en una plaza para la cual posee certificado regular de maestro para la categoría correspondiente”. Antes de su aprobación, el empleado con nombramiento “transitorio-elegible” era denominado “sustituto”. Utilizamos ambos tér-minos indistintamente.


(2) Estos criterios de evaluación, contenidos en el Art. IV del Reglamento sobre Ascensos a Puestos Directivos Locales, Técnicos de Curríeulo y de Supervisión en el Sistema de Instrucción Pública entonces vigente, son similares a los establecidos en la See. 7.2 del Reglamento de Personal Docente del Departamento de Instrucción Pública, vigente en la actualidad.


(3) En aquel momento María L. Rubero Rivera ocupaba la plaza Núm. 0095 con carácter transitorio-elegible. Posteriormente, ésta fue otorgada con carácter permanente a Rubero Rivera.


(4) A pesar de que Fajardo fue ascendido con carácter de sustituto a la plaza de Superintendente Escolar IV bajo la vigencia del antiguo Reglamento sobre Ascensos a Puestos Directivos Locales, Técnicos de Curríeulo y de Supervisión en el Sistema de Instrucción Pública, para nuestra decisión —dada la similitud de ambos cuerpos regla-mentarios en lo relativo al procedimiento de selección de candidatos— tomamos como referencia las disposiciones que componen el Art. 7 del reglamento vigente.


(5) La Sec. 7.4(4) citada es una versión enmendada de la See. 2 del Art. V del antiguo Reglamento sobre Ascensos a Puestos Directivos Locales, Técnicos de Curríeulo y de Supervisión. Esta, en lo pertinente, establecía lo siguiente:
“De agotarse los candidatos con certificado válido para determinada categoría y clasificación de puestos se autorizará la certificación de candidatos con certificado provisional quienes, en caso de ser motivo de ascenso, desempeñarán sus puestos solamente por el período restante del año escolar en que haya surgido la vacante.”


(6) A través de su largo recorrido apelativo, en todo momento Fajardo ha sostenido que dentro del procedimiento en que fue seleccionado como maestro transitorio-elegible estuvo sujeto a requisitos tales como: “(a) Poseer estudios requeridos, en su caso Maestría de Administración y Supervisión Escolar; (b) Experiencia previa de 2 años o más en posiciones de administración y supervisión escolar; (c) Poseer el certificado correspon-diente a superintendente expedido por el Secretario de Instrucción; (d) Tomar el examen competitivo ofrecido periódicamente a todos los interesados y cualificados para las plazas de Superintendentes que surjan, bien en carácter de permanente o sustituto; (e) Ser inclu[i]do en el registro de elegibles correspondientes; (f) Ser certificado dentro de un número de candidatos para una plaza disponible, según el turno que le correspondiese en el registro de elegibles; (g) Acudir junto con los otros candidatos y someterse para entrevista y evaluación; (h) Ser recomendado para ocupar la plaza por los entrevistadores y evaluadores!, y en último término] (i) Ser nombrado por la autoridad nominadora, el Secretario de Instrucción Pública.” Petición de certiorari, pág. 2.
En su exposición de los hechos ante J.A.S.A.E y el Tribunal Superior, el D.I.E admitió que Fajardo cumplió con todos los requisitos para ser nombrado como maestro transitorio-elegible a la plaza Núm. 0098.